Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 is rejected since claim 17 is limited to a wiper arm but claim 18, which depends from claim 17, claims aspects of a mounting head, connecting device and a tongue are which do not further limit the wiper arm that claim 17 is limited to. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 is limited to a second of a connecting device as stated in the preamble. However, the claim references the first part of the connecting device including protuberances. It is not clear whether the Applicant intends the claim the second part of the connecting device or the entirety of the connecting device including the first and second parts based on the claim language. 
Rejections 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (9,096,195) to Boland.
Regarding independent claim 1, Boland discloses an elongated wiper blade (1) of a flexible material, adapted to be placed in abutment with a windscreen to be wiped,
the wiper blade (1) includes at least one groove (5) in which an elastic, elongated carrier element (6) is disposed, a connecting device (8) connected to the wiper blade (1); 
a mounting head (See Col. 5 lines 40-50) for transferring a reciprocal movement to said wiper blade (1) (See Col. 5 lines 40-50); 
and a longitudinal strip-shaped arm (9) having a first end detachably connected to said mounting head through a snapping operation and a second end detachably connected to said connecting device through a snapping operation (See Col. 5 lines 24-30), wherein said arm (9) is made of a resilient material and is biased to exert a pressure onto said wiper blade (1) towards the windscreen to be wiped (See claim 1 and Col. 5 lines 40-50).
Regarding claim 2, Boland discloses connecting device (8) includes at least one resilient tongue (12) engaging in a correspondingly shaped hole (See Col. 4 lines 20-40) provided in the arm (9) near said second end with the resilient tongue (12) is hingeable between a wiping position retaining said wiper blade onto said arm and a lift position releasing said wiper blade (1) from the arm (9).
Regarding claim 3, Boland discloses hole (See Col. 4 lines 20-40) has a closed circumference.
Regarding claim 4, Boland discloses resilient tongue (12) extends in a longitudinal direction away from the mounting head.
Regarding claim 5, Boland discloses that the connecting device (8) includes a first part (9) and a second part (9) with the arm (See Col. 4 lines 15-30 and Col. 5 lines 35-40), can be pivotally connected to the first part (9) about a pivot axis, with the interposition of said second part (9), wherein said second part (9) includes the resilient tongue (12) with the first part (9) is connected to the wiper blade (1) and the second part (9) is detachably connected to the first part (9).
Regarding claim 8, Boland discloses that mounting head (See Col. 5 lines 40-50) includes at least one resilient tongue (12) engaging in a correspondingly shaped hole (See Col. 4 lines 34-45) provided in the arm (9) near said first end thereof, and wherein the resilient tongue (12) is hingeable between a wiping position retaining the arm (9) onto the mounting head (See Col. 5 lines 40-50) and a lift position releasing said arm (9) from the mounting head (See Col. 5 lines 40-50).
Regarding claim 9, Boland discloses that the hole has a closed circumference (See Col. 4 lines 39-40).
Regarding claim 10, Boland discloses that the resilient tongue (12) extends in a longitudinal direction towards said mounting head (See Col. 5 lines 40-50).
Regarding claim 11, Boland discloses mounting head (See Col. 5 lines 40-50) is fixed for rotation to a shaft, and wherein said shaft is rotatable alternately in a clockwise and in a counter-clockwise sense carrying said mounting head (See Col. 5 lines 40-50) into rotation.
Regarding claim 16, Boland discloses that the windscreen wiper device (1) further includes two connecting pieces (9) each positioned near an end of said wiper blade (1) and connected to an end of said carrier element (6).
Regarding claim 17, Boland discloses a strip-shaped arm (9) arranged to be directly and detachably connected near a first end thereof to a mounting head of a windscreen wiper device through a snapping operation and arranged to be directly and detachably connected near a second end thereof to a connecting device of a wiper blade of a windscreen wiper device through a snapping operation, said arm (9) being made of a resilient material (elastic material) and biased in order to exert a pressure onto the wiper blade towards a windscreen to be wiped (See Col. 5 lines 40-50).







Rejections 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (9,096,195) to Boland (‘195) in view of U.S. Patent Publication (2016/0101762) to Boland (‘762).
Regarding claim 12, Boland (‘195) is silent that the mounting head (See Col. 5 lines 40-50) is fixed for translation to a carriage and wherein said carriage can be translated alternately in a linear direction and a counter linear direction carrying said mounting head into translation.  However, Boland (‘762) teaches a carriage element as shown in paragraph [0018] that translates the strip (4). It would have been obvious for one of ordinary skill in the art at the art at the time before filing to modify Boland (‘195) to include a carriage element in order to carrier wiper strip elements as it well known in the art. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (9,096,195) to Boland (‘195) in view of U.S. Patent Publication (2016/0137168) to Friscioni.
Regarding claim 13, Boland (‘195) is silent regarding an elongated cap is connected to at least one of said mounting head, said arm and said connecting device. However, Friscioni teaches wiper device (1) that includes a cap (11) on a mounting head (9). Friscioni teaches that the cap (11) guides liquid along a guiding surface (13). It would have been obvious for one of ordinary skill in the art at the time before filing of the invention to modify Boland (‘195) to include a cap (11) on the mounting head (See Col. 5 lines 40-50) in order to properly guide the liquid.

Allowable Subject Matter
4.	Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723